TE

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA ac
HAMMOND DIVISION P28 2019

ER
BANKR Peror RO 6
NORT, THERA Veet OF Ec CH Line ork

CHAPTER 13 PROCEEDINGS KG
NDIAN,

IN RE: )
Tehn 4 leusn'< CASE No. /9 _2e$s S/

AFFIDAVIT AND STATUS REPORT OF TRUSTEE

Paul Chael being duly sworn deposes and says:

1. That he is the duly appointed Chapter 13 Trustee of the above-captioned Debtor(s)
estate and is presently acting as such.

2. That the amount of the total arrearage as to the Debior’s plan regarding payments to be
made directly to your trustee pursuant to Debtor’s plan as to the 29°24 day of Oe .
201 _ is $/2, © (+ 3c! (and specifically as to creditor, in the

sum of
_),

§
3. That the length of the Plan is__/,7__ months and Co _rmonths ofthe

Plan have elapsed.

4. That the reeun scheduled wa eat to be paid dy the Debtor to your Trusiee
pursuant to said Plan is $ buga tb {and specificaliy to
creditor ,is$

5. Said Pian (@s)/(has not) been confirmed.

 

 

6. That attached hereto, made a part hereof, and marked Exhibit “A”, is 2 true and

accurate copy of your Trustee’s payment record regarding said Debtor(s} and submitted to the
Court relating tc the Motion (To Dismiss)/(For Reie&iamt Stay} filed in this case,

I declare under penalty of perjury, pursuant to 28 U.S.C. Sec, 1746, that the foregoing is

true and correct.

Exeouted on this 2-7 bh day of “c?’ 201”

Paul R. Chael, le 3 Trustee

    
GLOUST/OL Peulig aed

 

T Jo [ a8e,

Exh ht A

 

90°¢ 00°0 - 00°0 + 00°02 00°OL :pollag SINT preg
sel 00°0 00°0 00'0€ Avda idiss9y 6107/80 61LOZ/LO/L
Sv0 00°0 00°0 00°01 LS06 OW idis99y 6107/80 6O1OC/LI/L
sv'0 00°0 00°0 00°01 €S68 OW idis99y 6107/60 6107/S 1/8
Sv'0 00°0 00°0 00°01 1916 OW idisooy 6 07/01 6LOC/LI1/6
9¢°0 00°0 00°0 00°01 0981 OW dissoy 6102/11 6102/S1/0
asuodxy dwog  moQspuny uy spuny HOW/924D addy uonoesuesy, pollo req
NHOf ‘OINSOAA TAL +-109q9q

[eSOZ6I saquiny aseD

6LOT/SZ/OL YSno1y)
spunjoy pue s}dia.0y
